--------------------------------------------------------------------------------

Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

     REGISTRATION RIGHTS AGREEMENT, dated as of June 8, 2014, by and between
Golden Queen Mining Co. Ltd., a British Columbia company (the “Company”), and
Gauss Holdings LLC, a Delaware limited liability company (“LUK Holdco”).

     WHEREAS, the Company, LUK Holdco and Auvergne, LLC, are parties to that
certain Standby Purchase Agreement, dated as of June 8, 2014 (the “Backstop
Agreement”) , entered into in connection with a proposed rights offering to be
conducted by the Company (the “Rights Offering”);

     WHEREAS, concurrently with the execution of this Agreement, the Company,
LUK Holdco and certain other parties entered into that certain Transaction
Agreement pursuant to which LUK Holdco, through Gauss LLC, a subsidiary of LUK
Holdco, will make an investment into a subsidiary of the Company (the
“Transaction Agreement”); and

     WHEREAS, in consideration of the undertakings of LUK Holdco pursuant to the
Backstop Agreement, the Company has agreed to provide LUK Holdco certain rights
as set forth herein.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth (and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
the Company), the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS


     Section 1.1. Certain Defined Terms. As used herein, the following terms
shall have the following meanings:

     “Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.

     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. For purposes of this definition, “control” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
cause the direction of management and/or policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

     “Agreement” means this Registration Rights Agreement as it may be amended,
supplemented, restated or modified from time to time.

     “Beneficial Ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. The term “Beneficially Own” shall have a correlative
meaning.

--------------------------------------------------------------------------------

     “Business Day” means any day, other than a Saturday, Sunday or a day on
which banking institutions in New York, New York are authorized or obligated to
close.

     “Common Shares” means the common shares, no par value per share, of the
Company.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC from time to time thereunder.

     “Governmental Entity” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign and any applicable industry self-regulatory
organization.

     “Holders” means LUK Holdco, its wholly owned Subsidiaries and any
Transferee of their Registrable Securities (and “Holder” means any of such
Persons).

     “Holders’ Representative” means LUK Holdco or any other Holder designated
by LUK Holdco as the Holders’ Representative.

     “Issuer Free Writing Prospectus” means an issuer free writing prospectus,
as defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

     “Law” means any statute, law, code, ordinance, rule or regulation of any
Governmental Entity.

     “Other Securities” means Common Shares other than Registrable Securities.

     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any group (within the meaning of Section 13(d)(3) of the
Exchange Act) comprised of two or more of the foregoing.

     “Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

     “Registrable Securities” means (a) all Common Shares owned by LUK Holdco as
of the date of the closing of the transaction in the Transaction Agreement and
all Common Shares purchased pursuant to the Backstop Agreement, and (b) any
securities issued directly or indirectly with respect to such Common Shares
described in clause (a) because of stock splits, stock dividends,
reclassifications, recapitalizations, mergers, share exchanges, reorganizations,
consolidations, or similar events, but excluding, as to any particular
Registrable Securities, (w) Common Shares, if any, which have been transferred
pursuant to a Registration Statement that is effective under the Securities Act,
(x) Common Shares, owned by Holders who are not Affiliates of the Company, that
are eligible for sale without restriction pursuant to Rule 144(b)(1)(i) (or any
successor provision) under the Securities Act, (y) Common Shares which are
otherwise eligible to be sold to the public without application of the volume
restrictions pursuant to Rule 144 (or any successor provision) under the
Securities Act and (z) Common Shares which have been transferred to any Person
who is not a Transferee.

2

--------------------------------------------------------------------------------

     “Registration Statement” means any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

     “Rule 144” means Rule 144 under the Securities Act (or any successor
provision).

     “SEC” means the United States Securities and Exchange Commission.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

     “Selling Holder” means each Holder of Registrable Securities included in a
registration pursuant to Article II.

     “Subsidiary” of any Person shall mean those corporations and other entities
of which such Person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.

     “Transferee” means any Person to whom the rights and obligations hereunder
have been assigned with the prior written consent of the Company pursuant to
Section 3.6 hereof.

     Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, unless the context
expressly provides otherwise. All references herein to Articles, Sections,
paragraphs, subparagraphs, clauses or Exhibits shall be deemed references to
Articles, Sections, paragraphs, subparagraphs or clauses of, or Exhibits to,
this Agreement, unless the context requires otherwise. Unless otherwise
expressly defined, terms defined in this Agreement have the same meanings when
used in any Exhibit hereto. Unless otherwise specified, the words “this
Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and other words of
similar import refer to this Agreement as a whole (including the Exhibits) and
not to any particular provision of this Agreement. The term “or” is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. Unless expressly stated otherwise, any Law defined or referred to herein
means such Law as from time to time amended, modified or supplemented, including
by succession of comparable successor Laws and references to all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

3

--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

     Section 2.1. Demand Registrations. Provided that the Company has elected to
require LUK Holdco to effect the Backstop Commitment (as defined in the Backstop
Agreement) and LUK Holdco has fulfilled its Backstop Commitment under the terms
of the Backstop Agreement to purchase Common Shares in connection with the
Rights Offering, then at any time and from time to time following the Backstop
Closing Date (as defined in the Backstop Agreement), the Holders’ Representative
shall have the right by delivering a written notice to the Company (a “Demand
Notice”) to require the Company to, pursuant to the terms of this Agreement,
register under and in accordance with the provisions of the Securities Act the
number of Registrable Securities owned by the Holders and requested by such
Demand Notice to be so registered (a “Demand Registration”); provided, however,
that a Demand Notice may only be made if (i) the aggregate gross proceeds
expected to be received from the sale of the Registrable Securities requested to
be included in such Demand Registration are at least US$5,000,000 based on the
volume-weighted average price of the Common Shares during the 20-day period
prior to the Demand Notice or (ii) the Holders are requesting to register all of
the Registrable Securities owned by the Holders. A Demand Notice shall also
specify the expected method or methods of disposition of the applicable
Registrable Securities. Following receipt of a Demand Notice, the Company shall
use its reasonable best efforts to file, as promptly as reasonably practicable,
but not later than, 60 days with respect to any underwritten offering, or 30
days with respect to any other offering, after receipt by the Company of such
Demand Notice (subject to paragraph (e) of this Section 2.1), a Registration
Statement relating to the offer and sale of the Registrable Securities requested
to be included therein by the Holders thereof in accordance with the methods of
distribution elected by such Holders (a “Demand Registration Statement”) and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.

     (b)      No securities shall be included under any Demand Registration
Statement related to an underwritten offering without the written consent of the
Holders’ Representative, except Registrable Securities requested to be included
therein pursuant to Section 2.1(a) . Subject to the preceding sentence, if any
of the Registrable Securities registered pursuant to a Demand Registration are
to be sold in a firm commitment underwritten offering, and the managing
underwriter(s) of such underwritten offering advise the Holders in writing that
it is their good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering, together with any
Other Securities proposed to be included by holders thereof which are entitled
to include securities in such Registration Statement, exceeds the total number
or dollar amount of such securities that can be sold without having an adverse
effect on the amount, price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows:

4

--------------------------------------------------------------------------------

          (i)      first, the Registrable Securities for which inclusion in such
demand offering was requested by the Holders, pro rata (if applicable) as nearly
as practicable, based on the number of Registrable Securities Beneficially Owned
by each such Holder; and

          (ii)      second, among any holders of Other Securities, pro rata as
nearly as practicable, based on the number of Other Securities Beneficially
Owned by each such holder.

     (c)      The Holders collectively shall be entitled to request no more than
two Demand Registrations of the Company, and in no event shall the Company be
required to effect more than one Demand Registration in any six month period.

     (d)      In the event of a Demand Registration, the Company shall use its
reasonable best efforts to maintain the continuous effectiveness of the
applicable Registration Statement for a period of at least 180 days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold. For
the avoidance of doubt, the foregoing sentence is not intended to limit the
obligation of the Company to maintain the continuous effectiveness of the
Short-Form Registration contemplated by Section 2.1(h) as required by Section
2.1(h) .

     (e)      The Company shall be entitled to postpone (but not more than once
in any six-month period), for a reasonable period of time not in excess of 60
days (and not for periods exceeding, in the aggregate, 90 days during any
twelve-month period), the filing or initial effectiveness of, or suspend the use
of, a Registration Statement if the Company delivers to the Holders’
Representative a certificate signed by both the Chief Executive Officer and
Chief Financial Officer of the Company certifying that, in such officers’ good
faith judgment, (A) such registration, offering or use would reasonably be
expected to materially adversely affect or materially interfere with a material
pending financing, acquisition, disposition, corporate reorganization, merger,
public offering of securities, or other material transaction involving or being
contemplated by the Company, or other similarly material events then concerning
the Company, (B) the Company is in possession of material non-public information
not otherwise then required by Law to be publicly disclosed and that the Company
deems advisable not to disclose in such Registration Statement, or (C) a
requirement to include pro forma information, which requirement the Company is
reasonably unable to comply with at such time.

     (f)      The Holders’ Representative shall have the right to notify the
Company that it has determined that the Registration Statement relating to a
Demand Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement.

     (g)      No request for registration will count for the purposes of the
limitations in Section 2.1(c) if: (A) the Holders’ Representative determines in
good faith to withdraw the proposed registration prior to the effectiveness of
the Registration Statement relating to such request due to marketing conditions
or regulatory reasons relating to the Company, (B) the Registration Statement
relating to such request is not declared effective within 60 days of the date
such Registration Statement is first filed with the SEC (other than solely by
reason of the applicable Holders having refused to proceed), (C) prior to the
sale of at least 90% of the Registrable Securities included in the applicable
registration relating to such request, such registration is adversely affected
by any stop order, injunction or other order or requirement of the SEC or other
Governmental Entity or court, (D) more than 25% of the Registrable Securities
requested by the Holders to be included in the registration are not so included
pursuant to Section 2.1(b), or (E) the conditions to closing specified in any
underwriting agreement or purchase agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by the applicable Holders). Except
for any registration withdrawn pursuant to one of (A) through (E) above or
Section 2.2(a), the Selling Holders shall reimburse the Company for all
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with any registration which is not completed solely due to
actions or elections of the Holders.

5

--------------------------------------------------------------------------------

     (h)      In addition to the foregoing, the Company will use its reasonable
best efforts to qualify for registration on Form S-3 (including, if feasible,
any registration statement on Form S-3 filed in connection with the Rights
Offering) or any comparable or successor form or forms or any similar short-form
registration (“Short-Form Registration”) and such Short-Form Registration shall
be filed by the Company as promptly as practicable and shall constitute a
“shelf” registration statement providing for the registration of, and the sale
on a continuous or delayed basis (notwithstanding anything to the contrary in
Section 2.1(d)) of, the Registrable Securities, pursuant to Rule 415 under the
Securities Act, to permit the distribution of the Registrable Securities in
accordance with the methods of distribution elected by the Holders, including by
means of an underwritten offering. Upon filing a Short-Form Registration, the
Company shall use its reasonable best efforts to keep such Short-Form
Registration effective with the SEC at all times and any Short-Form Registration
shall be re-filed upon its expiration, and, subject to Section 2.1(e), the
Company shall cooperate in any shelf take-down by amending or supplementing the
Prospectus related to such Short-Form Registration as may be reasonably
requested by the Holders’ Representative or as otherwise required, until the
Holders no longer hold Registrable Securities (in each case, notwithstanding
anything to the contrary in Section 2.1(d)) .

     Section 2.2. Piggyback Registrations. (a) If, other than pursuant to
Section 2.1, the Company proposes or is required to file a registration
statement under the Securities Act with respect to an offering of Common Shares,
whether or not for sale for its own account other than a registration (i) on
Form S-4, Form S-8 or any successor forms thereto, (ii) on any other
registration form which may not be used for the registration or qualification
for distribution of Registrable Securities, (iii) filed solely in connection
with any employee benefit or dividend reinvestment plan, (iv) a registration
relating solely to a Rule 145 transaction under the Act, or (v) of any
at-the-market offerings in the aggregate not to exceed US$20,000,000, then the
Company shall give prompt written notice of such proposed filing at least 30
days before the anticipated filing date (the “Piggyback Notice”) to the Holders
of Registrable Securities. The Piggyback Notice shall offer the Holders of
Registrable Securities the opportunity to include in such registration statement
the number of Registrable Securities as they may request (a “Piggyback
Registration”). Subject to Section 2.2(b) hereof, the Company shall include in
each such Piggyback Registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within 10
days after notice has been given to the Holders of Registrable Securities, to
permit the distribution of such Registrable Securities in accordance with the
methods of distribution set forth in such registration statement. Such Holders
shall be permitted to withdraw all or part of the Registrable Securities from a
Piggyback Registration at any time at least two Business Days prior to the
effective date of the Registration Statement relating to such Piggyback
Registration. The Company shall use its reasonable best efforts to maintain the
effectiveness of such Registration Statement for a Piggyback Registration for a
period of at least 180 days after the effective date thereof or such shorter
period in which all Registrable Securities included in such Registration
Statement have actually been sold. No Piggyback Registration shall count towards
registrations required under Section 2.1.

6

--------------------------------------------------------------------------------

     (b)      If any of the securities to be registered pursuant to the
registration giving rise to the Holders’ rights under this Section 2.2 are to be
sold in an underwritten offering, the Holders shall be permitted to include all
Registrable Securities requested to be included in such registration in such
offering on the same terms and conditions as any Other Securities included
therein; provided, however, that if such offering involves a firm commitment
underwritten offering and the managing underwriter(s) of such underwritten
offering advise the Company in writing that it is their good faith opinion that
the total amount of Registrable Securities requested to be so included, together
with all Other Securities that the Company and any other Persons having rights
to participate in such registration intend to include in such offering, exceeds
the total number or dollar amount of such securities that can be sold without
having an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

          (i)      first, all Other Securities being sold by the Company for its
own account or by any Person (other than a Holder) exercising a contractual
right to demand registration;

          (ii)      second, all Registrable Securities requested to be included
by the Holders, pro rata (if applicable) as nearly as practicable, based on the
number of Registrable Securities Beneficially Owned by each such Holder; and

          (iii)      third, among any other holders of Other Securities
requesting such registration, pro rata as nearly as practicable, based on the
number of Other Securities Beneficially Owned by each such holder of Other
Securities.

     (c)      In the case of an offering initiated by the Company as a primary
offering on behalf of the Company, nothing contained herein shall prohibit the
Company from determining, at any time, not to file a registration statement or,
if filed, to withdraw such registration or terminate or abandon the offering
related thereto.

     Section 2.3. Registration Procedures. If and whenever the Company is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Article II, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible:

7

--------------------------------------------------------------------------------

    (a)     Prepare and file with the SEC a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holders or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(but not including any Form 8-K, Form 10-Q, proxy statement or other similar
filing or amendment thereto that would be incorporated or deemed to be
incorporated therein by reference), the Company shall furnish or otherwise make
available to the Selling Holders, their counsel and the managing underwriter(s),
if any, copies of all such documents proposed to be filed, which documents will
be subject to the reasonable review and comment of such counsel, and any comment
letter relating to such document from the SEC, and, if requested by such
counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
(but not including any Form 8-K, Form 10-Q, proxy statement or other similar
filing or amendment thereto that would be incorporated or deemed to be
incorporated therein by reference).

     (b)     Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement, and cause the related Prospectus to be supplemented by any Prospectus
supplement or Issuer Free Writing Prospectus as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of the
securities covered by such Registration Statement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act.

     (c)     Notify each Selling Holder and the managing underwriter(s), if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment has been filed (but not including any
Form 8-K, Form 10-Q, proxy statement or other similar filing or amendment
thereto that would be incorporated or deemed to be incorporated therein by
reference, unless a request for registration pursuant to Section 2.1 or 2.2 has
been made), and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other Governmental Entity for amendments or supplements to a Registration
Statement or related Prospectus or Issuer Free Writing Prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if at any time the representations and
warranties of the Company contained in any underwriting agreement contemplated
by Section 2.3(o) below cease to be true and correct, (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference or any Issuer Free Writing
Prospectus related thereto untrue in any material respect or that requires the
making of any changes in such Registration Statement, Prospectus, documents or
Issuer Free Writing Prospectus so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of any Prospectus
or Issuer Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

8

--------------------------------------------------------------------------------

     (d)      Use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the reasonably
earliest practical date.

     (e)      If requested by the managing underwriter(s), if any, or the
Holders of a majority of the Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request.

     (f)      Furnish or make available to each Selling Holder, and each
managing underwriter, if any, without charge, such number of conformed copies of
the Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder, counsel or managing underwriter(s)), and
such other documents, as such Holders or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from, the SEC or any other Governmental
Entity relating to such offering.

     (g)      Deliver to each Selling Holder, and the managing underwriter(s),
if any, without charge, as many copies of the Prospectus or Prospectuses
(including each form of Prospectus and any Issuer Free Writing Prospectus
related to any such Prospectuses) and each amendment or supplement thereto as
such Persons may reasonably request in connection with the distribution of the
Registrable Securities; and the Company, subject to Section 2.4(b), hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the Selling Holders and the managing underwriter(s), if any, in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any such amendment or supplement thereto.

     (h)      Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the Selling
Holders, the managing underwriter(s), if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States as any Selling Holder or managing underwriter(s) reasonably requests in
writing and to keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and to take any other action that may be necessary or
advisable to enable such Selling Holders to consummate the disposition of such
Registrable Securities in such jurisdiction; provided, however, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it is not then so qualified, (ii) subject itself to taxation in any such
jurisdiction where it is not then so subject, or (iii) take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject.

9

--------------------------------------------------------------------------------

     (i)      Cooperate with the Selling Holders and the managing
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Selling Holder that the
Registrable Securities represented by the certificates so delivered by such
Selling Holder will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriter(s), if any, or the
Selling Holders may request at least two Business Days prior to any sale of
Registrable Securities.

     (j)      Use its reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other Governmental Entities within the United States, except as
may be required solely as a consequence of the nature of such Selling Holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
managing underwriter(s), if any, to consummate the disposition of such
Registrable Securities.

     (k)      Upon the occurrence of any event contemplated by Section
2.3(c)(ii), (c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the Selling
Holders, such Prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

     (l)      Prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities.

     (m)      Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement.

     (n)      Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on the Toronto Stock Exchange or another exchange in Canada, if any, on which
similar securities issued by the Company are then listed.

10

--------------------------------------------------------------------------------

     (o)      In connection with an underwritten offering, if any, enter into an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings, and in connection therewith, (i) make such
representations and warranties to the Selling Holders and the managing
underwriter(s), if any, with respect to the business of the Company and its
Subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers in underwritten
offerings, and, if true, confirm the same if and when requested, (ii) use its
reasonable best efforts to furnish to the Selling Holders of such Registrable
Securities opinions and negative assurances of counsel to the Company and
updates thereof (which counsel, opinions and negative assurance (in form, scope
and substance) shall be reasonably satisfactory to the managing underwriter(s),
if any, and counsels to the Selling Holders of the Registrable Securities),
addressed to each Selling Holder of Registrable Securities and each of the
managing underwriter(s), if any, covering the matters customarily covered in
opinions and negative assurances requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and managing
underwriter(s), (iii) use its reasonable best efforts to obtain “comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any Subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each Selling
Holder of Registrable Securities (unless such accountants shall be prohibited
from so addressing such letters by applicable standards of the accounting
profession) and each of the managing underwriter(s), if any, such letters to be
in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings, (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures substantially to the effect set forth in Section 2.5
hereof with respect to all parties to be indemnified pursuant to said Section
except as otherwise agreed by the Holders of a majority of the Registrable
Securities being sold in connection therewith and the managing underwriter(s),
if any, and (v) deliver such customary documents and certificates as may be
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder.

     (p)      Upon execution of a customary confidentiality agreement, pursuant
to which the Holders agree to use the following information solely for the
purpose of their due diligence review in connection with an offering of
securities by the Company, make available for inspection by a representative of
the Selling Holders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Selling Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company and
its Subsidiaries, each of the type which would be included in a reasonable and
customary due diligence review in connection with an offering of securities, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

11

--------------------------------------------------------------------------------

     (q)      Subject to the provisions of Section 2.8(b) hereof, in connection
with any Demand Registration that is a “fully underwritten marketed offering”,
cause its officers to use their reasonable best efforts to support the marketing
of the Registrable Securities covered by the Registration Statement (including,
without limitation, by participation in “road shows”) as reasonably requested by
the underwriters; provided that such officers shall not be required to take any
action which would unreasonably interfere with the normal business operations of
the Company.

     (r)      Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to its security holders, as soon as
reasonably practicable (but not more than 18 months) after the effective date of
the registration statement, an earnings statement which shall satisfy the
provisions of Section 11(a) of the Securities Act.

     Section 2.4. Certain Additional Agreements.

     (a)      The Company may require each Selling Holder to furnish to the
Company in writing such information required in connection with such
registration regarding such Selling Holder and the distribution of such
Registrable Securities as the Company may, from time to time, reasonably request
in writing and the Company may exclude from such registration the Registrable
Securities of any Selling Holder who fails to furnish such information within a
reasonable time after receiving such request.

     (b)      Each Selling Holder agrees that upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
2.3(c)(iii) or (c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.3(k) hereof, or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that (i) in no event shall such
discontinuance exceed the time period set forth in Section 2.1(e) hereof, and
(ii) the Company shall extend the time periods under Section 2.1 and Section 2.2
with respect to the length of time that the effectiveness of a Registration
Statement must be maintained by the amount of time the Holder is required to
discontinue disposition of such securities.

     (c)      Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sale of Registrable Securities pursuant
to the Registration Statement.

12

--------------------------------------------------------------------------------

     Section 2.5. Indemnification.

     (a)      Indemnification by the Company. The Company shall indemnify and
hold harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers and directors of each of them, each Person who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
each such Selling Holder and the officers and directors of each such controlling
Person, each underwriter (including any Holder that is deemed an underwriter
pursuant to any SEC comments or policies, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (collectively, “Holder Indemnitees”), from and
against any and all losses, claims, damages, liabilities, expenses (including,
without limitation, costs of preparation and reasonable attorneys’ fees and any
other reasonable fees or expenses incurred by such party in connection with any
investigation or Action), judgments, fines, penalties, charges and amounts paid
in settlement (collectively, “Losses”), as incurred, in each case in connection
with any offering of Registrable Securities in which a Selling Holder is
participating, (i) arising out of or based upon any untrue statement (or alleged
untrue statement) of a material fact contained in any applicable Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto) or any other offering circular, amendment of or supplement to
any of the foregoing or other document incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein (in the case of a final or preliminary Prospectus, in light of the
circumstances under which they were made) a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (ii) any
violation by the Company of the Securities Act or of the Exchange Act in
connection with any such registration, qualification, or compliance; provided,
that the Company will not be liable to a Selling Holder or underwriter, as the
case may be, in any such case to the extent that any such Loss arises out of or
is based on any untrue statement or omission by such Selling Holder or
underwriter, as the case may be, but only to the extent that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement (or in any preliminary or final Prospectus
contained therein, any document incorporated by reference therein or Issuer Free
Writing Prospectus related thereto), offering circular, amendment of or
supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to the Company by such Selling
Holder or underwriter specifically for inclusion in such document. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder Indemnitee or any other Holder and shall
survive the transfer of such securities. The foregoing indemnity agreement is in
addition to any liability that the Company may otherwise have pursuant to
contract or applicable Law to each Holder Indemnitee.

     (b)      Indemnification by Selling Holders. In connection with any
Registration Statement in which a Selling Holder is participating by registering
Registrable Securities, such Selling Holder agrees, severally and not jointly
with any other Person, to indemnify and hold harmless, to the fullest extent
permitted by Law, the Company, the officers and directors of the Company, and
each Person who controls (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) the Company, and each underwriter, if any,
and each Person who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) such underwriter, from and against all
Losses, as incurred, arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto) or any other offering circular or any amendment of or
supplement to any of the foregoing or any other document incident to such
registration, or any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a final or preliminary Prospectus, in light of the circumstances
under which they were made) not misleading, in each case solely to the extent
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto), offering circular, or any
amendment of or supplement to any of the foregoing or other document in reliance
upon and in conformity with written information furnished to the Company by such
Selling Holder expressly for inclusion in such document. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of its directors, officers or controlling Persons.
The Company may require as a condition to its including Registrable Securities
in any Registration Statement filed hereunder that the holder thereof
acknowledge its agreement to be bound by the provisions of this Agreement
(including Section 2.5) applicable to it. Notwithstanding the foregoing, if at
any time LUK Holdco has assigned its rights and/or obligations under this
Agreement to a wholly owned Subsidiary pursuant to Section 3.6, then LUK Holdco
and such Selling Holder shall provide the indemnity referenced in this Section
2.5(b) on a joint and several basis.

13

--------------------------------------------------------------------------------

     (c)      Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “indemnified party”), such indemnified party
shall give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Action, to assume, at the indemnifying party’s expense, the defense of any such
Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably satisfactory to such indemnified party, in which case
the indemnified party shall also have the right to employ counsel and to assume
the defense of such Action; or (iii) in the opinion of the indemnified party’s
outside legal counsel a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such Action; provided, further,
however, that the indemnifying party shall not, in connection with any one such
Action or separate but substantially similar or related Actions in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the indemnified parties,
or for fees and expenses that are not reasonable. Whether or not such defense is
assumed by the indemnifying party, such indemnified party will not be subject to
any liability for any settlement made without its consent (but such consent will
not be unreasonably withheld or delayed). No indemnifying party will be subject
to any liability for any settlement made without its consent (but such consent
will not be unreasonably withheld or delayed). The indemnifying party shall not
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by all claimants or
plaintiffs to such indemnified party of a release, in form and substance
reasonably satisfactory to the indemnified party, from all liability in respect
of such claim or litigation.

14

--------------------------------------------------------------------------------

     (d)      Contribution. (i) If the indemnification provided for in this
Section 2.5 is unavailable to an indemnified party in respect of any Losses
(other than in accordance with its terms), then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such indemnifying party, on the one hand, and indemnified party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission.

          (ii)      The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.5(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.

          (iii)      No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

     (e)      Limitation on Holder Liability. Notwithstanding anything to the
contrary contained in this Agreement, an indemnifying party that is a Holder
shall not be required to indemnify or contribute any amount in excess of the
amount by which the net proceeds received by such Holder from the sale of the
Registrable Securities sold by such Holder in the applicable offering exceeds
the amount of any damages that such indemnifying party has otherwise been
required to pay by reason of the applicable untrue or alleged untrue statement
or omission or alleged omission.

     Section 2.6. Rule 144; Rule 144A. The Company covenants that it will file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder (or, if the
Company is not required to file such reports, it will, upon the request of any
Holder, make publicly available other information so long as necessary to permit
sales pursuant to Rule 144 or 144A under the Securities Act) to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and, if not, the specifics thereof.

15

--------------------------------------------------------------------------------

     Section 2.7. Underwritten Registrations. (a) If any Demand Registration is
an underwritten offering, the Holders’ Representative shall have the right to
select the investment banker or investment bankers and managers to administer
the offering, subject to approval by the Company, not to be unreasonably
withheld or delayed. The Company shall have the right to select the investment
banker or investment bankers and managers to administer any incidental or
piggyback registration.

     (b)      No Person may participate in any underwritten registration
hereunder unless such Person (i) agrees to sell the Registrable Securities or
Other Securities it desires to have covered by the registration on the basis
provided in any underwriting arrangements in customary form (including pursuant
to the terms of any over-allotment or “green shoe” option requested by the
managing underwriter, provided that no such Person will be required to sell more
than the number of Registrable Securities that such Person has requested the
Company to include in any registration), and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided that such Person (other than the Company) shall not be required to make
any representations or warranties other than those related to title and
ownership of shares, authority to enter into the underwriting agreement, and as
to the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company or the managing
underwriter(s) by such Person and, provided further, that such Person’s (other
than the Company’s) liability in respect of such representations and warranties
shall not exceed such Person’s net proceeds from the offering.

     Section 2.8. Registration Expenses. The Company shall pay all reasonable
documented expenses incident to the Company’s performance of or compliance with
its obligations under this Article II, including, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the SEC, all applicable securities exchanges
and/or FINRA and (B) of compliance with securities or Blue Sky laws including
any fees and disbursements of counsel for the underwriter(s) in connection with
Blue Sky qualifications of the Registrable Securities pursuant to Section
2.3(h)), (ii) printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriter(s), if any, or by the Holders of a
majority of the Registrable Securities included in any Registration Statement),
(iii) messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) expenses of the Company incurred
in connection with any road show, and (vi) fees and disbursements of all
independent certified public accountants (including, without limitation, the
expenses of any “comfort” letters required by this Agreement) and any other
Persons, including special experts retained by the Company. In addition, the
Company shall bear all of its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange
on which similar securities issued by the Company are then listed and rating
agency fees and the fees and expenses of any Person, including special experts,
retained by the Company. The Company shall not be obligated to pay the fees and
disbursements of any counsel for the Holders in connection with any registration
under Article II, or any underwriting fees, discounts or commissions
attributable to sales of Registrable Securities by Holders thereof.

16

--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS


     Section 3.1. Conflicting Agreements. Each party represents and warrants
that it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.

     Section 3.2. Termination. This Agreement shall terminate at such time as
there are no Registrable Securities, except for the provisions of Sections 2.5,
2.6, 2.8 and this Article III, which shall survive such termination.

     Section 3.3. Amendment and Waiver. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the Company, LUK Holdco
and, at any time when LUK Holdco is not the Holder of a majority of the
Registrable Securities, the Holders of a majority of the aggregate number of
Registrable Securities then held by all Holders. Any party hereto may waive any
right of such party hereunder by an instrument in writing signed by such party
and delivered to the other parties (and, in the case of a waiver of any rights
of the Holders at any time when LUK Holdco is not the Holder of a majority of
the Registrable Securities, by an instrument in writing signed by the Holders of
a majority of the aggregate number of Registrable Securities then held by all
Holders). The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

     Section 3.4. Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

     Section 3.5. Entire Agreement. This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way.

     Section 3.6. Successors and Assigns. Neither this Agreement nor any right
or obligation hereunder is assignable in whole or in part by any party without
the prior written consent of the other party hereto; provided that the prior
written consent of LUK Holdco shall not be required in connection with a sale or
acquisition of the Company, whether by merger, consolidation, sale of all or
substantially all of the Company’s assets, or a similar transaction, so long as
such successor is bound by the terms of this Agreement; provided further that
LUK Holdco (or a wholly owned Subsidiary of Leucadia National Corporation) may
transfer its rights and obligations hereunder (in whole or in part) to any
wholly owned Subsidiary of Leucadia National Corporation without the prior
written consent of the Company, and provided further that LUK Holdco or any
wholly owned Subsidiary of Leucadia National Corporation may transfer its rights
and obligations hereunder (in whole or in part) to any other Person with the
prior written consent of the Company. Following such written consent, any such
assignment shall be effective upon receipt by the Company of written notice from
the transferring Holder stating the name and address of any Transferee and
identifying the number of shares of Registrable Securities with respect to which
the rights under this Agreement are being transferred and the nature of the
rights so transferred and (y) a written agreement in substantially the form
attached as Exhibit A hereto from such Transferee to be bound by the applicable
terms of this Agreement.

17

--------------------------------------------------------------------------------

     Section 3.7. Counterparts; Execution by Facsimile Signature. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s).

     Section 3.8. Remedies. (a) Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement is not performed in accordance with its terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach or threatened breach and
enforcing specifically the terms and provisions hereof. Each party hereto agrees
to waive any requirement for the securing or posting of any bond in connection
with such remedy.

     (b)      All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

     Section 3.9. Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given (i) upon personal delivery to
the party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day,
(iii) upon receipt of proof of transmission if sent by email or (iv) one
Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address, email or facsimile number as a party may from time to time specify by
notice to the other parties hereto:

If to the Company: Golden Queen Mining Co. Ltd., 6411 Imperial Avenue, West
Vancouver, British Columbia, Canada V7W 2J5; Attention: H. Lutz Klingmann
(lklingmann@goldenqueen.com) and Andrée St-Germain (astgermain@goldenqueen.com);
and with a copy (which shall not constitute notice) to: Morton Law LLP, 1200 -
750 West Pender Street, Vancouver, British Columbia, Canada, V6C 2T8; Attention:
Edward L. Mayerhofer (elm@mortonlaw.ca), Esq.; Fax: (604) 681-9652.

If to LUK Holdco: Gauss Holdings LLC, c/o Leucadia National Corporation, 315
Park Avenue South, New York, New York 10010; Attention: Jimmy Hallac
(jhallac@leucadia.com); Fax: (212) 598-4869; and with a copy (which shall not
constitute notice) to: Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
New York 10153; Attention: Andrea A. Bernstein (andrea.bernstein@weil.com); Fax:
(212) 310-8007.

18

--------------------------------------------------------------------------------

     Section 3.10. Nature of Holders’ Obligations. The obligations of each
Holder under this Agreement are several and not joint with the obligations of
any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein, and no action taken by any Holder pursuant hereto or in
connection herewith, shall be deemed to constitute the Holders as a partnership,
a joint venture or any other kind of entity, or create a presumption that the
Holders are in any way acting in concert or as a group with respect to such
obligations or any of the transactions contemplated by this Agreement.

     Section 3.11. Governing Law; Consent to Jurisdiction. (a) This Agreement
shall be governed in all respects by the laws of the State of New York, without
regard to its conflicts of laws principles.

     (b)      Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of any Federal or state court located in the Borough of
Manhattan in the City of New York, New York in the event any dispute arises out
of this Agreement, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it will not bring any Action relating to this Agreement in
any court other than a Federal or state court located in the Borough of
Manhattan in the City of New York, New York.

     (c)      Each of the parties hereto hereby irrevocably and unconditionally
waives trial by jury in any legal Action or proceeding in relation to this
Agreement and for any counterclaim therein.

[signature page follows]

19

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date first written above.

GOLDEN QUEEN MINING CO. LTD.         By: /s/ H. Lutz Klingmann           Name:
H. Lutz Klingmann           Title: President         GAUSS HOLDINGS LLC        
By: /s/ Haim Jimmy Hallac           Name: Haim Jimmy Hallac          
Title: Vice President

[REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

Golden Queen Mining Co. Ltd.
6411 Imperial Avenue
West Vancouver, British Columbia
Canada V7W 2J5
Attention: President and Chief Financial Officer


Ladies and Gentlemen:

     Reference is made to the Registration Rights Agreement, dated as of June
__, 2014 (the “Agreement”). Capitalized terms used and not otherwise defined
herein are used herein as defined in the Agreement. The undersigned
(“Transferee”) hereby: (i) acknowledges receipt of a copy of the Agreement; (ii)
notifies the Company that, on [Date], Transferee acquired from [insert name of
assigning Holder] (pursuant to a private transfer that was exempt from the
registration requirements under the Securities Act) [describe the Registrable
Securities that were transferred] (the “Transferred Securities”) and an
assignment of such transferor’s rights under the Agreement with respect and to
the Transferred Securities, and the Transferee has assumed from such transferor
the liability of the transferor in respect of any and all obligations under the
Agreement related to the Transferred Securities; and (iii) agrees to be bound by
all terms of the Agreement with respect to the Transferred Securities applicable
to a Holder of such Transferred Securities as if the Transferee was an original
signatory to the Agreement. Notices to the Transferee for purposes of the
Agreement may be addressed to: [•], [•], Attn: [•], Fax: [•]. This document
shall be governed by, and construed in accordance with, the laws of the State of
New York, applicable to contracts executed in and to be performed entirely
within that State.

[Transferee]     [By:] __________________________________________________ Name:
[Title:]

cc: [Transferor]

--------------------------------------------------------------------------------